DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on October 8, 2021.  These drawings are acceptable.

Claim Objections
Claim 12 is objected to because of the following informalities:  antecedent issues.  
Regarding claim 12 line 2 has “an electrochromic element” and lines 7-8 clarify it is the “an electrochromic element according to claim 1.”  Since the intended meaning is clear a 112 rejection is not made but instead this antecedent issue is being raised as an objection.  While line 2 strictly speaking raises an antecedent issue it is clear that the element introduced in line 2 is the element of claim 1.  The examiner respectfully suggests amending line 2 to read “the [[an]] electrochromic element according to claim 1; and” and deleting lines 7-8 to overcome this issue. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10, 12-13 and 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 8 and 19 “neutral light in the daytime” has clarity issues.  The examiner does not know what “neutral light” is and it is unclear if this refers to coherence/incoherence of the light or natural light in the daytime (see figure 6A) and further discusses light sources with low (1800-4000 K), medium (4000-7000 K) and/or high (7000-12000 K) color temperatures (see figure 6B).  In light of this the examiner assumes applicant is attempting to claim the light is daylight and/or a light source with a color temperature of 1800 K to 12000 K.  For purposes of examination the examiner will use in claim 1 lines 10-11 “when wherein said incident light is daylight and/or from a light source with a color temperature between 1800 K and 12000 K”; and for consistency in claim 1 line 21 use “the incident incident from the light source, wherein the light source has a medium color temperature of 4000 K to 7000 K”; and claim 19 “wherein incident from the light source, wherein the light source has a color temperature of 5600 K.”
Claims 2-10, 12-13 and 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Further regarding claim 1 “0” and “1” are undefined, causing the claims to be unclear.  In light of the specification, see paragraph [0078], the examiner respectfully suggests including “wherein 0 is a lower-limit wavelength in a detection light wavelength range of the photodetector, and 1 is an upper-limit wavelength in the detection light wavelength range of the photodetector” in claim 1. 
Claims 2-10, 12-13 and 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
 light sensor …” 
Regarding claim 12 line 3 “a photodetector” has antecedent issues.  It is unclear if it is the photodetector introduced in claim 1 or is a new and different element.  It is noted that the photodetector introduced in claim 1 is used to measure a physical property of the electrochromic element and is not included in the electrochromic element.  Further line 6 goes on to state “wherein the photodetector is an image pickup element”.  The examiner suggest, and purposes of examination the examiner will use “an image pickup element …” in line 3; delete/omit line 6; and for consistency claim 13 line 4 use “theimage pickup element.”
Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 12 and therefore has the same deficiencies.
Further regarding claim 12 line 3 “light” has antecedent issues.  It is unclear if it is the “incident light” introduced in claim 1 or is a new and different light.  It is noted that the “incident light” introduced in claim 1 is used to measure a physical property of the electrochromic element and is not included in the electrochromic element.  The examiner suggests, and purposes of examination the examiner will use “… that receives image light…” in line 3.
Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 12 and therefore has the same deficiencies.
 light sensor” in claim 17 lines 4-5 and “the  light sensor” in claim 17 lines 7, 8 & 10 and claim 18.
Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 17 and therefore has the same deficiencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 18 “wherein the  light sensor is an image pickup element” does not further limit claimed the lens unit of claim 17.  The photodetector/light sensor is part of the optical apparatus that the lens unit is capable to be attached to, i.e. it further limits the optical apparatus and fails to further limit the lens unit, per se.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Response to Arguments
Applicant’s arguments, see remarks, filed October 8, 2021, with respect to claim objections and claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim objections and claim rejections under §112 have been withdrawn. 
Applicant's arguments filed October 8, 2021, with respect to claim rejections under §102/103 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on Baumann (and Yamada) failing to disclose satisfying 0.59 ≤ RRGAC ≤ 1.78, because Baumann (and Yamada) do not disclose or teach RRGAC = (SRA/SGA)/(SRC/SGC),                         
                            
                                
                                    S
                                
                                
                                    R
                                    A
                                
                            
                            =
                            
                                
                                    ∫
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                0
                                            
                                        
                                    
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            0
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            V
                                            T
                                        
                                        
                                            A
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            D
                                        
                                        
                                            R
                                        
                                    
                                    (
                                    λ
                                    )
                                    D
                                    λ
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    R
                                    C
                                
                            
                            =
                            
                                
                                    ∫
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                0
                                            
                                        
                                    
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            0
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            V
                                            T
                                        
                                        
                                            A
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            D
                                        
                                        
                                            R
                                        
                                    
                                    (
                                    λ
                                    )
                                    D
                                    λ
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    G
                                    A
                                
                            
                            =
                            
                                
                                    ∫
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                0
                                            
                                        
                                    
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            0
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            V
                                            T
                                        
                                        
                                            A
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            D
                                        
                                        
                                            G
                                        
                                    
                                    (
                                    λ
                                    )
                                    D
                                    λ
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    G
                                    C
                                
                            
                            =
                            
                                
                                    ∫
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                0
                                            
                                        
                                    
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            0
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            V
                                            T
                                        
                                        
                                            A
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            D
                                        
                                        
                                            G
                                        
                                    
                                    (
                                    λ
                                    )
                                    D
                                    λ
                                
                            
                        
                     and                         
                            V
                            T
                            (
                            λ
                            )
                            =
                            
                                
                                    10
                                
                                
                                    -
                                    L
                                    
                                        ∑
                                        
                                            Δ
                                            
                                                
                                                    ε
                                                
                                                
                                                    n
                                                
                                            
                                            (
                                            λ
                                            )
                                            
                                                
                                                    C
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                    , the examiner is unpersuaded.  As noted previously, in light of the specification it is understood that RRGAC is applicant’s proprietary figure of merit, to quantify how “neutral” (e.g. gray) the color filtering of the electrochromic element is.  While applicant has included more details in the claims the fact that the prior art does not disclose the method of determining a physical property does not mean that the physical property does not exist.  Particularly, the examiner discussed that the source and detector were not specified, and they could be chosen to cause the same electrochromic element to pass or fail the conditional expression, see Office action of July 8, 2021 pages 3-4.  While the applicant has narrowed the light source used in the method of measurement it is allows for a large variety of different sources which may be used and the detector has no particular limitation and the examiner’s previous discussion is still applicable.  The examiner has set forth reasons for inherency based in scientific reasoning why the gray and/or black electrochromic elements in the prior art have neutral filtering properties that read on the claim and applicant has not provided any reasons why the prior art would not meet the conditional statement.  Regardless, it is 1 that                         
                            
                                
                                    S
                                
                                
                                    R
                                    A
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    R
                                    C
                                
                            
                            =
                            
                                
                                    ∫
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                0
                                            
                                        
                                    
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            0
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            V
                                            T
                                        
                                        
                                            A
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            D
                                        
                                        
                                            R
                                        
                                    
                                    (
                                    λ
                                    )
                                    D
                                    λ
                                
                            
                        
                    ; and                         
                            
                                
                                    S
                                
                                
                                    G
                                    A
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    G
                                    C
                                
                            
                            =
                            
                                
                                    ∫
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                0
                                            
                                        
                                    
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            0
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            V
                                            T
                                        
                                        
                                            A
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            D
                                        
                                        
                                            G
                                        
                                    
                                    (
                                    λ
                                    )
                                    D
                                    λ
                                
                            
                        
                    , resulting in RRGAC = (SRA/SGA)/(SRC/SGC)= (SRA/SGA)/(SRA/SGA)=1.  Therefore, since using applicant’s equations results in RRGAC =1 for all cases the conditional expression is inherently satisfied.  
Regarding applicant’s argument centered on Baumann (and Yamada) failing to have a guideline “for adjusting the configuration of the electrochromic element to satisfy the values of amended claim 1” the examiner is unpersuaded.  The examiner is uncertain what limitation in the claim is missing from the prior art.  Claim 1 is directed to a device, not a method of making a device that might include guidelines to adjust elements in a device.  Applicant does not identify, and the examiner cannot identify, any limitation in claim 1 to adjust the configuration for any reason.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s argument centered on Yamada failing to specify particular values for SRA, SGA, SRC and SGC and for being silent about RRGAC, the examiner is unpersuaded.  The fact that the disclosure does not discuss all of its physical properties and/or equations to calculate them it does not mean that the physical properties fail to exist.  Particularly, the method of measuring (including the elements used to measure) and calculating (including specific equations) physical properties in a device does not affect the device’s physical properties.  The examiner has set forth reasons for inherency based in scientific reasoning why the conditional statement 0.59 ≤ RRGAC ≤ 1.78 would be met, as discussed above, and while applicant has noted that the values have not been calculated using applicant’s method applicant has not provided any reasons why the prior art would not have said physical properties.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 1-9, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al. US Patent 6,020,987, of record.
Regarding claims 1-3, 8 and 19 Baumann discloses an electrochromic element (title e.g. figure 1) comprising: a first electrode (e.g. electrically conductive material 116); a second electrode (e.g. layer 120); and an electrochromic layer (e.g. electrochromic medium 124) disposed between the first electrode and the second electrode (see figure 1), the electrochromic layer containing a solvent (column 9 lines 57-61 “electrochromic medium may also include other materials like solvents”), an anodic electrochromic compound (abstract “anodic material”), and a cathodic electrochromic compound (abstract “cathodic material”) and satisfies 0.59 ≤ RRGAC ≤ 1.78 and 0.77 ≤ RRGAC ≤ 1.30 and 0.88 ≤ RRGAC ≤ 1.13 (RRGAC=1 for all cases as set forth above, further it is noted R is intended to be a figure of merit quantizing the level of neutrality for the electrochromic element and Baumann further disclose the electroactive materials having absorption spectra that add together such that the color of the electrochromic medium can be pre-selected and the electrochromic medium generally maintains the pre-selected perceived color which is preferably is gray, see inter alia abstract, and further inherently reads on these limitations, as set forth above, further see figures 2-8).
Regarding the method of determining measuring physical properties using certain kinds of light source(s) and a photodetector (as indicated in claim 1 and refined in claims 8 and 19) and the equations 
Regarding claim 4 Baumann discloses the electrochromic element according to claim 1, as set forth above.  Baumann further discloses wherein the electrochromic element is intended for a light sensor having a plurality of detection light wavelength ranges (this is directed to intended use of the device and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d, 1647, 1987, see MPEP 2114; further column 30 lines 9 & 40-65 “may incorporate light-sensing electronic circuitry” & “electrical circuit preferably incorporates an ambient light sensor … and a glare light sensor”).
Regarding claim 5 Baumann discloses the electrochromic element according to claim 1, as set forth above.  Baumann further discloses wherein the anodic electrochromic compound and the cathodic electrochromic compound are low-molecular-weight organic compounds (e.g. column 4 lines 25-39 discloses the materials figure 2 which are low-molecular-weight organic compounds, also see Tables 1-9 and Table 10 compounds A1-A5 & C1-C5).
Regarding claim 6 Baumann discloses the electrochromic element according to claim 1, as set forth above.  Baumann further discloses wherein at least one of the anodic electrochromic compound or the cathodic electrochromic compound comprises a plurality of compounds (inter alia abstract “at least three electroactive materials include … at least one additional electroactive material which may be either an anodic or cathodic material” e.g. Table 10).
Regarding claim 7 Baumann discloses the electrochromic element according to claim 6, as set forth above.  Baumann further discloses wherein the anodic electrochromic compound and the cathodic 
Regarding claim 9 Baumann discloses the electrochromic element according to claim 1, as set forth above.  Baumann further discloses wherein a ratio of the amount of light transmitted through the electrochromic element in a transmission state to the amount of light transmitted through the electrochromic element in a light reduction state 
Regarding claim 15 Baumann further discloses a light control window (column 5 lines 9-11 “device 110 which may be … a window”) comprising: a first substrate (e.g. front element 112); a second substrate (e.g. rear element 114); and the electrochromic element according to Claim 1 (as set forth above) disposed between the first substrate and the second substrate (see figure 1).

Insofar as they are understood claims 1-10, 12-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. US Patent Application Publication 2018/0052375, of record.
Regarding claims 1-3, 8 and 19 Yamada discloses an electrochromic element (title e.g. figure 1) comprising: a first electrode (abstract e.g. top electrode 11); a second electrode (abstract e.g. bottom electrode 11); and an electrochromic layer (e.g. EC layer 12) disposed between the first electrode and the second electrode (abstract e.g. see figure 1), the electrochromic layer containing a solvent (inter alia paragraph [0040, 0042 & 0056] “solvent”), an anodic electrochromic compound (inter alia paragraph [0040] “an anodic EC compound”), and a cathodic electrochromic compound (inter alia paragraph [0040] “an cathodic EC compound”); and satisfies 0.59 ≤ RRGAC ≤ 1.78 and 0.77 ≤ RRGAC ≤ 1.30 and 0.88 ≤ RRGAC ≤ 1.13 (RRGAC=1 for all cases as set forth above, further it is noted R is intended to be a figure of merit quantizing the level of neutrality for the electrochromic element and Yamada further disclose the inter alia paragraph [0066], and thus inherently reads on these limitations as set forth above, further see figure 2).
Regarding the method of determining measuring physical properties using certain kinds of light source(s) and a photodetector (as indicated in claim 1 and refined in claims 8 and 19) and the equations used to calculate R, (as indicated in claim 1) it is noted that the method to measure and calculate physical properties does not structurally or functionally change the electrochromic element and have no patentable weight.
Regarding claim 4 Yamada discloses the electrochromic element according to claim 1, as set forth above.  Yamada further discloses wherein the electrochromic element is intended for a light sensor having a plurality of detection light wavelength ranges (this is directed to intended use of the device and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d, 1647, 1987, see MPEP 2114; further Figures 4A-B light-receiving element 110).
Regarding claim 5 Yamada discloses the electrochromic element according to claim 1, as set forth above.  Yamada further discloses wherein the anodic electrochromic compound and the cathodic electrochromic compound are low-molecular-weight organic compounds (inter alia paragraph [0040] “low-molecular weight compounds are preferred”).
Regarding claim 6 Yamada discloses the electrochromic element according to claim 1, as set forth above.  Yamada further discloses wherein at least one of the anodic electrochromic compound or the cathodic electrochromic compound comprises a plurality of compounds (e.g. paragraph [0093] anodics A-22, C-5 & C-10 and cathodics D-4, D-10 & D-11).
Regarding claim 7 Yamada discloses the electrochromic element according to claim 6, as set forth above.  Yamada further discloses wherein the anodic electrochromic compound and the cathodic 
Regarding claim 9 Yamada discloses the electrochromic element according to claim 1, as set forth above.  Yamada further discloses wherein a ratio of the amount of light transmitted through the electrochromic element in a transmission state to the amount of light transmitted through the electrochromic element in a light reduction state is 8 or more (inter alia paragraph [0073]).
Regarding claim 10 Yamada discloses the electrochromic element according to claim 1, as set forth above.  Yamada further discloses wherein at least one of the anodic electrochromic compound and the cathodic electrochromic compound has a concentration of 0.05 mol/L or more (e.g. paragraph [0093] “A-22 (54 mM)… D-10 (140 mM), and D-11 (130 mM)”).
Regarding claim 12 Yamada further discloses an optical apparatus (title & paragraphs [0001 & 0076-86] e.g. figures 4A & 4B) comprising: an electrochromic element (paragraph [0083] e.g. optical filter 101); and an image pickup element (paragraph [0082] e.g. light-receiving element 110) that receives image light through the electrochromic element (see figures 4A & 4B) and has a plurality of detection light wavelength ranges covered by the electrochromic element (paragraph [0082]), wherein the photodetector is an image pickup element (paragraph [0082]), and the electrochromic element is the electrochromic element according to claim 1 (paragraph [0001] “present invention relates to an electrochromic element, and an optical filter, a lens unit, an imaging apparatus, and a window member each using the electrochromic element”).
Regarding claim 13 Yamada discloses the optical apparatus according to claim 12, as set forth above.  Yamada further discloses wherein at least one compound selected from the electrochromic compounds has a variable absorption spectrum peak in each of the plurality of detection light wavelength ranges of the photodetector (e.g. see figure 2).

Regarding claim 16 Yamada further discloses an image pickup apparatus (title & paragraphs [0001 & 0076-86] e.g. figures 4A & 4B) comprising: an optical system having a plurality of lenses (e.g. first lens group 104); an image pickup element (e.g. 110) that receives light passing through the optical system (see figure 4B); and an optical filter (e.g. 101) disposed between the optical system and the image pickup element (see figure 4B), wherein the optical filter includes the electrochromic element according to Claim 1 (as set forth above).
Regarding claim 17 Yamada further discloses a lens unit (title & paragraphs [0001 & 0076-86] e.g. figure 4A e.g. lens unit 102) comprising the electrochromic element (e.g. 101) according to Claim 1 (as set forth above) and an image pickup optical system (e.g. figure 4A) including a plurality of lenses (see figure 4A), wherein the lens unit is connectable to an optical apparatus (see figure 4A) including a light sensor (e.g. 110), the lens unit is configured such that, when connected to the optical apparatus including the light sensor, the lens unit is disposed such that light through the lens unit is incident on the light sensor of the optical apparatus (see figure 4A), and the light sensor has a plurality of detection light wavelength ranges covered by the electrochromic element (as set forth above).
Regarding claim 18 Yamada discloses the lens unit according to claim 17, as set forth above.  Yamada further discloses wherein the light sensor (e.g. 110) is an image pickup element (as set forth above).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Regarding claim 10 Baumann discloses the electrochromic element according to claim 1, as set forth above.  Baumann does not disclose wherein at least one of the anodic electrochromic compound and the cathodic electrochromic compound has a concentration of 0.05 mol/L or more.
Yamada teaches an electrochromic element (e.g. figure 2 EC element 15) comprising: a first electrode (e.g. top electrode 11); a second electrode (e.g. bottom electrode 11); and an electrochromic layer (e.g. electrochromic layer 12) disposed between the first electrode and the second electrode, the electrochromic layer (e.g. Example 5) containing a solvent (paragraph [0225] “propylene carbonate”), an anodic electrochromic compound (paragraph [0225] “compound A-21 as an anodic EC material”), and a cathodic electrochromic compound (paragraph [0225] “cathodic EC compound W-1”), with a neutral transmission spectrum (see figure 6), and further teaches least one of the anodic electrochromic compound and the cathodic electrochromic compound has a concentration of 0.05 mol/L or more (paragraph [0225] discloses that each EC material have concentrations of 100.0 mM) for the purpose of having sufficient concentration of EC material to achieve desired filtering effects.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochemical element as disclosed by Baumann to have at least one of the anodic electrochromic compound and the cathodic electrochromic compound has a concentration of 0.05 mol/L or more as taught by Yamada for the purpose of having sufficient concentration of EC material to achieve desired filtering effects and since discovering the optimum or workable ranges involves only routine skill in the art.

Bauman does not disclose the apparatuses using the electrochromic element of claim 1 include cameras or camera components.  Specifically Bauman does not disclose:
12.  An optical apparatus comprising: an electrochromic element according to claim 1; and an image pickup element that receives light through the electrochromic element and has a plurality of detection light wavelength ranges covered by the electrochromic element.
16.  An image pickup apparatus comprising: an optical system having a plurality of lenses; an image pickup element that receives light passing through the optical system; and an optical filter disposed between the optical system and the image pickup element, wherein the optical filter includes the electrochromic element according to claim 1.
17.  A lens unit comprising the electrochromic element according to claim 1 and an image pickup optical system including a plurality of lenses, wherein the lens unit is connectable to an optical apparatus including a light sensor, the lens unit is configured such that, when connected to the optical apparatus including the light sensor, the lens unit is disposed such that light through the lens unit is incident on the light sensor of the optical apparatus, and the light sensor has a plurality of detection light wavelength ranges covered by the electrochromic element.


Yamada teaches a similar electrochromic element (e.g. 15), as set forth above, and further teaches (paragraph [0162]) said electrochromic element (e.g. 15) may be used for an optical filter, a lens unit, an imaging device, and the like.  Specifically, Yamada further teaches:
an optical apparatus (paragraph [0162] e.g. figures 4A-B device 100) comprising: an electrochromic element according to claim 1 (e.g. optical filter 101 paragraph [0162 & 0175]); and an image pickup element that receives light through the electrochromic element (e.g. light receiving element 110, see paragraph [0183]) and has a plurality of detection light wavelength ranges covered by the electrochromic element (paragraph [0183]); 
an image pickup apparatus (paragraph [0162] e.g. figures 4A-B device 100) comprising: an optical system having a plurality of lenses (e.g. first lens group 104); an image pickup element that receives light passing through the optical system (e.g. 110); and an optical filter disposed between the optical system and the image pickup element (e.g. 101), wherein the optical filter includes the electrochromic element according to claim 1 (paragraph [0162 & 0175]).  
a lens unit (paragraph [0162] e.g. figure 4A lens unit 102) comprising the electrochromic element (e.g. 101) according to claim 1 (paragraph [0162 & 0175]) and an image pickup optical system including a plurality of lenses (see figure 4A), wherein the lens unit is connectable to an optical apparatus including a light sensor (e.g. 110), the lens unit is configured such that, when connected to the optical apparatus including the light sensor, the lens unit is disposed such that light through the lens unit is incident on the light sensor of the optical apparatus (see figure 4A), and the light sensor has a plurality of detection light 
One would be motivated to use the electrochromic element of Baumann in the optical apparatus of claim 12, the image pickup system of claim 16 and the lens unit of claims 17-18 since Baumann’s element has a neutral color and images formed/captured by the apparatuses would not have color distortion.  Further this would be a simple substitution of one known element for another to obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochemical element as disclosed by Baumann to be used in an optical apparatus, an image pickup apparatus and/or a lens unit as taught by Yamada for the purpose of having variable filtering without color distortion and since this would be a simple substitution of one known element for another to obtain predictable results.
Regarding claim 13 the combination of Baumann and Yamada discloses the optical apparatus according to claim 12, as set forth above.  Baumann further discloses wherein at least one compound selected from the electrochromic compounds has a variable absorption spectrum peak in each of the plurality of detection light wavelength ranges of the photodetector (see figure 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                          December 2, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner compared the equations on page 28 of the specification with the equations in the Remarks and in claim 1 to see if there was a possible typographical error.  No difference was identified.